ORDER

PER CURIAM:
AND NOW, this 3rd day of April, 1997, there having been filed with this Court by Gail Fuller her verified Statement of *550Resignation dated February 19, 1997, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Gail Fuller be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to June 30, 1993; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.